Criminal Case Template









COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


ELIZABETH GAYLE WHITFIELD,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§

§

§

§

§

No. 08-03-00178-CR

Appeal from the

County Criminal Court

of Dallas County, Texas

(TC# MB01-66318-M)


M E M O R A N D U M   O P I N I O N

	Pending before the Court is Appellant's motion to withdraw her notice of appeal
pursuant to Tex. R. App. P. 42.2(a), which states that:
(a) At any time before the appellate court's decision, the appellate court
may dismiss the appeal if the party that appealed withdraws its notice of
appeal--by filing a written withdrawal in duplicate with the appellate clerk,
who must immediately send the duplicate copy to the trial court clerk.  An
appellant must personally sign the written withdrawal. 	Appellant's motion to withdraw her notice of appeal is signed by her and her attorney. 
No opinion has issued.  The Clerk of this Court has delivered a copy of the Appellant's
motion to withdraw her notice of appeal to the County Clerk of Dallas County.  Both
documents were signed by Appellant and her attorney.  Appellant having complied with the
requirements of Rule 42.2(a), the Court has considered this cause on Appellant's motion and
concludes the motion should be granted and the appeal should be dismissed.  We therefore
dismiss the appeal. 

December 29, 2003

							_________________________________
							RICHARD BARAJAS, Chief Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.
(Do Not Publish)